December 5, 2013




                               JUDGMENT

                The Fourteenth Court of Appeals
                      EARLINE MELENDEZ, Appellant

NO. 14-12-00946-CV                        V.

 HOUSTON INDEPENDENT SCHOOL DISTRICT AND CONNIE BERGER,
                          Appellees
              ________________________________

       This cause, an appeal from the judgments in favor of appellees, Houston
Independent School District and Connie Berger, signed September 6, 2012, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgments. We order the judgments of the court below AFFIRMED.

      We order appellant, Earline Melendez, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.